 


110 HR 47 IH: To direct the Architect of the Capitol to establish and display within the Capitol Visitor Center a suitable exhibit which depicts the Congressional careers, accomplishments, and contributions of the 22 African-American Members of Congress who served during the Reconstruction and Post-Reconstruction Eras, and a suitable exhibit which acknowledges the use of slave labor in the construction of the Capitol.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 47 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Butterfield (for himself, Mr. Clyburn, and Ms. Norton), introduced the following bill; which was referred to the  Committee on House Administration 
 
A BILL 
To direct the Architect of the Capitol to establish and display within the Capitol Visitor Center a suitable exhibit which depicts the Congressional careers, accomplishments, and contributions of the 22 African-American Members of Congress who served during the Reconstruction and Post-Reconstruction Eras, and a suitable exhibit which acknowledges the use of slave labor in the construction of the Capitol. 
 
 
1.Exhibits in Capitol Visitor Center on Contributions of African-American Members of Congress During Reconstruction and Post-Reconstruction Eras and Acknowledgement of Use of Slave Labor in Construction of Capitol 
(a)Contributions of African-American Members During Reconstruction and Post-Reconstruction ErasThe Architect of the Capitol shall establish and display in a prominent location within the Capitol Visitor Center a suitable exhibit which depicts the Congressional careers, accomplishments, and contributions of the 22 African-American Members of Congress who served during the Reconstruction and Post-Reconstruction Eras, including the 2 African-American members of the Senate, beginning with Congressman Joseph H. Rainey of South Carolina (1870–1879) and ending with Congressman George H. White of North Carolina (1897–1901). 
(b)Acknowledgement of Use of Slave Labor in Construction of CapitolThe Architect of the Capitol shall establish and display in a prominent location within the Capitol Visitor Center a suitable exhibit which acknowledges the use of slave labor in the construction of the United States Capitol. 
2.Effective DateThe Architect of the Capitol shall prepare and display the exhibits required under this Act in time for the opening of the Capitol Visitor Center to the public.  
 
